Exhibit 10.1
image01.jpg [image01.jpg]


May 19, 2020


Velchamy Sankarlingam




VIA EMAIL:
Re: Employment Terms


Dear Velchamy:


I am pleased to offer you employment with Zoom Video Communications, Inc.
("Zoom"), on the terms set forth in this offer letter agreement:


1.Position. You will serve as President of Product and Engineering, and you will
report to me. This is a full-time exempt position. While you render services to
Zoom, you will not engage in any other employment, consulting or other business
activity (whether full-time or part-time) that would create a conflict of
interest with Zoom. By signing this letter agreement, you confirm that you have
no contractual commitments or other legal obligations that would prohibit you
from performing your duties for Zoom. Your anticipated start date with Zoom is
June 12, 2020 (such actual start date, the "Start Date").


2.Cash Compensation. Zoom will pay you a salary at the rate of $300,000 per
year, payable in accordance with Zoom's standard payroll schedule. You will also
be eligible to earn and receive a target annual bonus of 8% of your base salary
rate that is based on Zoom's performance and meeting performance targets
established by Zoom pursuant to Zoom' s applicable incentive compensation
plan(s) and will be pro-rated for your services to Zoom during the applicable
performance period. No amount of any incentive compensation is guaranteed, and
you must satisfy any and all conditions established by Zoom for such incentive
compensation program to earn and be eligible for payment of incentive
compensation. The payout of any bonus is also subject to the discretion of our
Board of Directors.


3.Employee Benefits. As a regular Zoom employee, you will be eligible to
participate in a number of company-sponsored benefits offered to employees from
time to time, subject to the terms and conditions of the applicable plans and
policies.


4.Equity and Change in Control Severance Benefits. Subject to the approval of
the Compensation Committee of the Board of Directors of Zoom, you will be
granted a restricted stock unit award with a value of $18,704,000 of Zoom's
Class A common stock ("RSUs") under and subject to the terms of the Company's
2019 Equity Incentive Plan (the "Equity Plan") and a restricted stock unit award
agreement thereunder. The RSUs will be granted to you following





--------------------------------------------------------------------------------

Exhibit 10.1
your Start Date in accordance with Zoom's policy for the timing of RSU awards.
25% of the RSUs shall vest on the one (I) year anniversary of the grant date,
and an additional 6.25% of the RSUs shall vest each quarter thereafter, subject
to you remaining in Continuous Service (as defined in the Equity Plan) through
each such date.


Should (1) Zoom be subject to a Change in Control during your Continuous Service
(as defined in the Equity Plan) and (2) you be subject to an Involuntary
Termination upon or within one year following the effective date of such Change
in Control (such events in (1) and (2), the "CIC Termination"), then Zoom will
accelerate the vesting of any then-outstanding RSUs and any other
then-outstanding subsequent equity compensation awards granted to you under the
Equity Plan or a successor plan thereto prior to the date of such CIC
Termination ("Subsequent Awards") such that 100% of your then-outstanding RSUs
and Subsequent Awards (if applicable) will be deemed immediately vested and
exercisable (as applicable) as of your Involuntary Termination date.


In addition, should a CIC Termination occur, you will receive as severance
benefits:


1.A lump sum cash payment equal to six months of your then-current base salary,
ignoring any decrease in base salary that would form the basis for your right to
Resignation for Good Reason, if any, paid in a lump sum no later than the
earliest of (i) 30 days following the effective date of the Release and (ii)
March 15 of the year following the year in which your CIC Termination occurs.


2.If you timely elect continued coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA"), Zoom will pay your COBRA premiums to
continue your coverage (including coverage for your eligible dependents, if
applicable) through the end of the six-month period following your CIC
Termination (the "COBRA Premium Period"); provided, however, that the payment of
such COBRA premiums will immediately cease if during the COBRA Premium Period
you become eligible for group health insurance coverage through a new employer
or you cease to be eligible for COBRA continuation coverage for any reason,
including plan termination. In the event you become covered under another
employer's group health plan or otherwise cease to be eligible for COBRA during
the COBRA Premium Period, you must immediately notify Zoom of such event.
Notwithstanding the foregoing, if Zoom determines, in its sole discretion, that
it cannot pay the COBRA premiums without potentially incurring financial costs
or penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act), regardless of whether you or your dependents
elect or are eligible for COBRA coverage, Zoom will instead shall pay to you, on
the first day of each calendar month during the COBRA Premium Period, a fully
taxable cash payment equal to the applicable COBRA premiums for that month,
subject to required payroll deductions and withholdings (such amount, the
"Special Cash Payment"), for the remainder of the COBRA Premium Period. You may,
but are not obligated to, use such Special Cash Payments toward the cost of
COBRA. For purposes of this Section 4(b), (i) references to COBRA shall be
deemed to refer also to analogous provisions of state law and (ii) any
applicable insurance premiums that are paid by Zoom shall not include any
amounts payable by you under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are your sole responsibility.


The receipt of any cash and COBRA premium benefits provided in this Section 4 is
subject to (i) your continued compliance with the terms of this and your other
agreements with Zoom, and (ii) you timely executing, and delivering to Zoom, a
general release of claims in such form as provided by Zoom to you in connection
with your CIC Termination (the "Release") within the time period set forth
therein, and not revoking such Release so that it becomes effective within the
time period specified therein, but no





--------------------------------------------------------------------------------

Exhibit 10.1
later than 60 days following your CIC Termination. The form of required Release
will be consistent with the terms of this letter and impose no material
obligations on you other than a general release of claims and mutual
non­disparagement.


For purposes of this offer letter agreement, the following definitions shall
apply:


◦"Cause" means your: (a) unauthorized use or disclosure of Zoom's confidential
information or trade secrets, which use or disclosure causes or could cause
material harm to Zoom, (b) material breach of any agreement between you and
Zoom, (c) material failure to comply with Zoom's written policies or rules, (d)
conviction of, or plea of "guilty" or "no contest" to, a felony under the laws
of the United States or any State, (e) gross negligence or willful misconduct,
(f) willful and continuing failure to perform assigned duties after receiving
written notification of the failure from Zoom's Board of Directors, or (g)
failure to cooperate in good faith with a governmental or internal investigation
of Zoom or its directors, officers or employees, if Zoom has requested your
cooperation.


◦"Change in Control" means: (a) the consummation of a merger or consolidation of
Zoom with or into another entity, or any corporate reorganization in which the
stockholders of Zoom immediately prior to such merger, consolidation or
reorganization own less than fifty percent (50%) of the voting power of the
surviving entity immediately after such consolidation, merger or reorganization,
(b) a sale or other disposition of all or substantially all of the assets of
Zoom, or (c) the dissolution, liquidation or winding up of Zoom. The foregoing
notwithstanding, a Change of Control shall not include any transaction or series
of transactions principally for bona fide equity financing purposes in which
cash is received by Zoom or indebtedness of Zoom is cancelled or converted or a
combination thereof.


◦"Involuntary Termination" means either (a) your Termination Without Cause or
(b) your Resignation for Good Reason.


◦"Resignation for Good Reason" means a Separation from Zoom as a result of your
resignation within 12 months after one of the following conditions has come into
existence without your consent:


▪A reduction in your base salary by more than 5%;
▪Any material breach by Zoom of any material written agreement between you and
Zoom; provided, that, the foregoing shall not include (i) any agreement that is
among Zoom, you and any third party or parties or (ii) Zoom's written policies
or rules;
•A material diminution of your authority, duties or responsibilities (provided,
however, that a change in job position, including a change in title, shall not
be deemed a " material diminution" in and of itself unless your new duties are
materially reduced from the prior duties); or
•A relocation of your principal workplace to a place that increases your one-way
commute by more than 40 miles as compared to your then-current principal
workplace immediately prior to such relocation.


A Resignation for Good Reason will not be deemed to have occurred unless you
give Zoom written notice of the condition setting forth the basis for your
resignation within 90 days after the condition comes into existence and Zoom
fails to remedy the condition within 30 days after receiving your written
notice.







--------------------------------------------------------------------------------

Exhibit 10.1
•"Separation" means a "separation from service," as defined in the regulations
under Section 409A of the Code.


•"Termination Without Cause" means a Separation as a result of a termination of
your employment by Zoom without Cause (and other than as a result of your death
or disability), provided you are willing and able to continue performing
services within the meaning of Treasury Regulation l.409A-l(n)(l).


References in this Section to Zoom shall refer to any successor entity to Zoom
following a Change in Control.


5.Employment Relationship. Employment with Zoom is for no specific period of
time. Your employment with Zoom will be "at will," meaning that either you or
Zoom may terminate your employment at any time and for any reason, with or
without Cause or advance notice. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and Zoom on this term. Although your job duties,
title, work location, compensation and benefits, as well as Zoom's personnel
policies and procedures (which you are expected to abide by), may change from
time to time, the "at will" nature of your employment may only be changed in an
express written agreement signed by you and a duly authorized officer of Zoom
(other than you).


6.Taxes. All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions. You agree that Zoom does not have a duty to design its
compensation policies in a manner that minimizes your tax liabilities, and you
will not make any claim against Zoom or its Board of Directors related to tax
liabilities arising from your compensation.


7.Section 409A. It is intended that all of the benefits and other payments
payable under this letter agreement satisfy, to the greatest extent possible, an
exemption from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code") and the treasury regulations thereunder and any
state law of similar effect (collectively, "Section 409A"), and this letter
agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent no so exempt, this letter agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A, and any ambiguities herein shall be interpreted accordingly. Specifically,
the severance benefits under this letter agreement are intended to satisfy the
exemptions from application of Section 409A provided under Treasury Regulations
Sections l. 409A- l (b)(4), 1.409A-l (b)(5) and l.409A-l(b)(9) and each
installment of severance benefits, if any, is a separate "payment" for purposes
of Treasury Regulations Section l. 409A-2(b)(2)(i). However, if such exemptions
are not available and you are, upon Separation, a "specified employee" for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months and
one day after your Separation, or (ii) your death. Severance benefits shall not
commence until you have a Separation. If severance benefits are not covered by
one or more exemptions from the application of Section 409A and the Release
could become effective in the calendar year following the calendar year in which
your Separation occurs, the Release will not be deemed effective, for purposes
of payment of severance benefits, any earlier than the first day of the second
calendar year. Except to the minimum extent that payments must be delayed
because you are a "specified employee" or until the effectiveness of the
Release, all severance amounts will be paid as soon as practicable in accordance
with this letter agreement and Zoom's normal payroll practices.







--------------------------------------------------------------------------------

Exhibit 10.1
8.Parachute Payments. If any payment or benefit you will or may receive from
Zoom or otherwise (a "Payment") would (i) constitute a "parachute payment"
within the meaning of Section 2800 of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then any such Payment shall be equal to the Reduced Amount. The "Reduced
Amount" shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
"Reduction Method") that results in the greatest economic benefit for you. If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the "Pro Rata Reduction Method").


Notwithstanding any provisions in this Section above to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are "deferred compensation" within the meaning
of Section 409A shall be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A.


Zoom shall appoint a nationally recognized accounting or law firm to make the
determinations required by this Section. Zoom shall bear all expenses with
respect to the determinations by such accounting or law firm required to be made
hereunder. If you receive a Payment for which the Reduced Amount was determined
pursuant to clause (x) above and the Internal Revenue Service determines
thereafter that some portion of the Payment is subject to the Excise Tax, you
agree to promptly return to Zoom a sufficient amount of the Payment (after
reduction pursuant to clause (x) above) so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) above, you shall have no obligation
to return any portion of the Payment pursuant to the preceding sentence.


9.Other Agreements and Conditions of Employment. This offer of employment is
contingent upon your producing appropriate and satisfactory documentation
establishing your identity and right to work in the United States, and
completing the INS form 1-9, attesting that you have the right to work in the
United States. Such documentation must be produced within three business days of
hire. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact Human Resources. Further,
this offer of employment is contingent upon satisfactory clearance of a
background check and reference checks, and your signing and returning with this
letter the enclosed "Employment, Confidential Information and Assignment of
Creative Works Agreement" and "Arbitration Agreement".


You agree not to bring to Zoom or use in the performance of your
responsibilities at Zoom any materials or documents of a former employer that
are not generally available to the public, unless you





--------------------------------------------------------------------------------

Exhibit 10.1
have obtained express written authorization from the former employer for their
possession and use. You also agree to honor all obligations to former employers
during your employment with Zoom.


10.Interpretation, Amendment and Enforcement. This letter agreement, together
with your Employment, Confidential Information and Assignment of Creative Works
Agreement and Arbitration Agreement, constitutes the complete and exclusive
statement of your employment agreement with Zoom, and supersedes any prior
agreements, representations or understandings (whether written, oral or implied)
between you and Zoom regarding these subject matters. Modifications or
amendments to this letter agreement, other than those changes expressly reserved
to Zoom's discretion in this letter, must be made in a written agreement signed
by you and a duly authorized officer of Zoom (other than you). If any provision
of this offer letter agreement is determined to be invalid or unenforceable, in
whole or in part, this determination shall not affect any other provision of
this letter agreement and the provision in question shall be modified so as to
be rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law.



This letter agreement shall be binding upon any entity or person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by Zoom without regard to whether or not such entity or
person actively assumes the obligations hereunder and without regard to whether
or not a Change in Control occurs.
If you wish to accept employment at Zoom under the terms described in this
letter agreement, please sign and date this letter agreement, the Employment,
Confidential Information and Assignment of Creative Works Agreement and the
Arbitration Agreement, and return them to me on or before Monday, May 10, 2020.
The offer of employment herein will expire if I do not receive this signed
letter by that date. If you have any questions, please contact me.


Sincerely,






Eric Yuan
Chairman and Chief Executive Officer
Accepted and Agreed:


Velchamy Sankarlingam   Date



